Mr. Justice HerNÁNdez
delivered the following opinion.
Carlos Toro Fernández is confined in the Hnmacao jail, subject to the execution of the judgment rendered on appeal by the District Court of Hnmacao condemning him to pay a $500 fine and $30.65 costs, or imprisonment in jail for one year, from which judgment he has taken an appeal to the Supreme Court, praying that the execution thereof be stayed and that he he discharged upon furnishing bond, pending the appeal.
The Humacao court thereupon made an order allowing the appeal taken by Toro Fernández, hut requiring that in the meantime the sentence of the court should remain in force. In view of this order the said Toro Fernández made application for the writ of habeas corpus seeking to be released under bond, which he is willing to furnish.
Sentence 353 of the Code of Criminal Procedure was repealed by section 4 of an act to amend and repeal certain sections of aforesaid Code, 'approved March 12, 1903, which section expressly provides that an appeal to the Supreme Court from a judgment of conviction stays the execution of the judgment, said section not having been repealed or modified by section 2 of an act to amend sections 48 and 50 of the Code of Criminal Procedure, and for other purposes, approved March 10, 1904; wherefore it is obvious that Toro Fernández is illegally restrained of his liberty, he having offered to furnish bail for his discharge therefrom, pending the appeal taken by him.
It is hereby ordered that Carlos Toro Fernández be discharged upon his furnishing an undertaking in the sum of $500 with two sureties approved by the clerk of this court, to *442the effect that the defendant will abide the judgment rendered upon the appeal taken by said Carlos Toro Fernández, the record forwarded by the clerk of the Humacao court to be returned.